DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation “the neutral fibre of the spring" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation “the neutral fibre of the spring" in line 2 and “the neutral bending fibre of the spring" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. 
Regarding claims 5 and 17, the limitations “the neutral fibre of the spring" and “the neutral bending fibre of the spring" are not clear.  It is not clear because the specification does not provide a clear definition of what “the neutral fibre of the spring" and “the neutral bending fibre of the spring" are.  The specification only discloses wherein “the neutral fibre of the spring" and “the neutral bending fibre of the spring" are spaced from the rotary axis.  Therefore, as best understood, it has been interpreted that recitation requires that the spring steel of the leaf spring to be spaced apart from the rotary axis.
Regarding claims 4 and 16, the limitations “moment-loaded” and “torque-loaded” are not clear.  the specification has not provided a clear definition of what is encompassed by “moment-loaded” or “torque-loaded”.  In paragraph 4, Applicant discloses wherein the prior art teaches wherein end regions are clamped in a moment-resistant and torque-resistant manner and that the present invention improves upon such an arrangement by being “moment-loaded” and/or “torque-loaded”. In paragraph 15, it has been disclosed that the rolled eye can be fastened rotatably and moment-loaded, preferably torque-loaded, to the chassis.  Is it not clear what is encompassed by “moment-loaded” and “torque-loaded”.  Is a rolled eye clamped in a moment-resistant and torque-resistant manner considered “moment-loaded” and/or “torque-loaded”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-15, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Marteau-Lorant et al. (WO 2016134810 A1).
For examination purposes, the English equivalent of  WO-2016134810, US-20180051763 has been relied upon in the body of the rejection.  
Regarding claim 1, Marteau-Lorant et al. discloses a spring (1) for use in conjunction with a motor vehicle, wherein the spring is a leaf spring (fig 1), which has a one-part spring leaf (1) made of spring steel (paragraph 20), with a central region (2) and two adjacent edge regions (4, left and right side), wherein the edge regions (4) each have an end region (5 and at or near 11), wherein end regions can each be connected to a chassis in a stationary manner via a rolled eye (11) and wherein the total length of the spring in an installed state on the vehicle is substantially unchangeable in all load states (paragraph 38), wherein in the unloaded state, the spring leaf (1) has two bending sections (see annotated fig 1 below and at least fig 1, from at or near 8 and the left side 5 and at or near 8 and the right side 5), wherein the bending sections each have a curvature with a curvature direction (fig 1), wherein the curvature direction of the two bending sections is opposed (fig 1) and wherein the two bending sections merge into each other in the region of a turning point (fig 1, at least at or near 9), and that the first bending section (at least from at or near 8 and the left side 5) is a vertical spring section and runs from the end region (4/5) of the first edge region (4/5) via the central region (2) to the turning 

    PNG
    media_image1.png
    309
    642
    media_image1.png
    Greyscale

Regarding claim 2, Marteau-Lorant et al. discloses wherein the first bending section (at least from at or near 8 and the left side 5) is longer than the second bending section (at or near 8 and the right side 5) and that the second bending section (at or near 8 and the right side 5) is more markedly curved than the first bending section (fig 1).
Regarding claim 3, Marteau-Lorant et al. discloses wherein the first edge region (4/5) has an essentially constant effective length from the end region to the central region (paragraph 38) in all load states and that the effective length of the section of the first bending section running from the central region (2) to the turning point (at or near 9) becomes greater with increasing load, so that a compressive force is exerted on the second bending section (paragraphs 37-38).
Regarding claim 7, Marteau-Lorant et al. discloses wherein the second edge region (4/5) runs from the central region (2) via the turning point (at or near 9) to a vertex (fig 4, 9) and from the vertex continuously, and essentially straight, to the end region (fig 1).

Regarding claim 9, Marteau-Lorant et al. discloses wherein with increasing load (increasing load shown in figures 5a-c), the angle at first remains essentially the same ( figs 5 a -5b) and then increases (fig 5c, paragraph 39 at least wherein decreasing values of α ,β ,γ, with respect to the axis, have been interpreted as increasing values at the portion of the spring under apex 9).
Regarding claim 10, Marteau-Lorant et al. discloses wherein the first bending section  has a lesser bending strength than the second bending section (fig 1 at least wherein at or near 8 and the left side 5 is flatter than the section at or near 8 and the right side 5).
Regarding claim 11, Marteau-Lorant et al. discloses wherein the rolled eyes (11) each have an end face (fig 1, 11).
Regarding claim 12, Marteau-Lorant et al. discloses wherein the rolled eyes (11) are deflected starting from the respective edge region (4/5) and run essentially in a circular shape (fig 1), and that a gap (fig 1) is present between the surface of the edge region (4/5) and the end face (fig 1, 11) of the rolled eye (fig 1).
Regarding claim 13, Marteau-Lorant et al. discloses wherein the rolled eyes (11) run on the same side of the spring (fig 1, 10), in particular on the upper side (10) of the edge region (4/5) of the spring in an installed state (fig 1) or on the lower side of the edge region of the spring in an installed state.

Regarding claim 15, Marteau-Lorant et al. discloses wherein the spring (1) is a parabolic leaf spring (fig 1, 1).
Regarding claim 18, Marteau-Lorant et al. discloses wherein the angle (a) is 100 to 150 degrees, or 120 to 140 degrees, or 130 degrees (figs 1 and 3 and paragraphs 21-23 and 35). Since the values (α ,β ,γ) have been disclosed as at least (20-45, 10-70, and -90 -90 degrees, paragraphs 21-23 and 35) with relation the central axis it has been interpreted that the sections comprising the vertex (9, fig 1) is at least an angle in the ranges of 100-150 degrees (figs 1 and 3 and paragraphs 21-23 and 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marteau-Lorant et al. (WO 2016134810 A1) in view of Collyer et al. (US 20040084822).

Collyer et al. teaches wherein an eye (34) is fastened to a leaf spring (18) through a bushing (20) and wherein bushing is moment-loaded, and torque-loaded, to the chassis (Collyer et al. , figure 1 and 2, paragraph 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to fasten the spring and eye in a moment-loaded and torque-loaded manner as in Collyer et al. at least in order to withstand loads subject to static loads, roll moments, lateral forces, longitudinal (fore-aft) forces, and torque caused by acceleration and braking of the vehicle (Collyer et al., paragraph 6).
Regarding claim 5, Marteau-Lorant et al. discloses wherein the rolled eye (11) can be fastened to the chassis so as to be rotatable about a rotary axis (figs 1 and 5a-c), wherein the neutral fiber of the spring is spaced apart from the rotary axis (fig 1). Since the spring (1) has been interpreted to be spaced apart from the axis of the eye (11), it has been interpreted that the neutral fibers (as best understood) are also spaced from the axis of the eye (11). 
Regarding claim 17, Marteau-Lorant et al. discloses wherein the rolled eye (11) can be fastened to the chassis so as to be rotatable about a rotary axis (figs 1 and 5a-c), wherein the neutral fiber of the spring and the neutral bending fiber of the spring of the edge region are spaced apart from the rotary axis (fig 1). Since the spring (1) has been interpreted to be spaced apart from the axis of the eye (11), it has been interpreted that the neutral fibers (as best understood) are also spaced from the axis of the eye (11). 
Regarding claim 6, Marteau-Lorant et al. discloses wherein a rolled eye (11) is attached to the chassis but is silent as to a bushing.   

It would have been obvious to one of ordinary skill in the art at the time the invention was made to fasten the spring and eye in a rotationally elastic manner through a bushing as in Collyer et al. at least  in order to withstand loads subject to static loads, roll moments, lateral forces, longitudinal (fore-aft) forces, and torque caused by acceleration and braking of the vehicle (Collyer et al.,  paragraph 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657